Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g916966g0417075333514.jpg]

364-DAY CREDIT AGREEMENT

Dated as of

April 16, 2020

Among

CRANE CO.,

YILME HOLDINGS B.V.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

TD BANK, N.A.

and

HSBC BANK USA, N.A.,

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

 

Defined Terms

     1  

SECTION 1.02

 

Classification of Loans and Borrowings

     24  

SECTION 1.03

 

Terms Generally

     24  

SECTION 1.04

 

Accounting Terms; GAAP

     25  

SECTION 1.05

 

Status of Obligations

     25  

SECTION 1.06

 

Time of Day

     25  

SECTION 1.07

 

Interest Rate; LIBOR Notification

     25  

SECTION 1.08

 

Divisions

     26  

SECTION 1.09

 

Dutch Terms

     26  

ARTICLE II THE CREDITS

     27  

SECTION 2.01

 

Commitments

     27  

SECTION 2.02

 

Loans and Borrowings

     27  

SECTION 2.03

 

Procedure for Borrowing of the Loans on the Closing Date

     28  

SECTION 2.04

 

Funding of Borrowings

     29  

SECTION 2.05

 

Interest Elections

     30  

SECTION 2.06

 

Termination and Reduction of Commitments

     31  

SECTION 2.07

 

Repayment of Loans; Evidence of Debt

     31  

SECTION 2.08

 

Prepayment of Loans

     32  

SECTION 2.09

 

Fees

     32  

SECTION 2.10

 

Interest

     32  

SECTION 2.11

 

Alternate Rate of Interest; Illegality

     33  

SECTION 2.12

 

Increased Costs

     35  

SECTION 2.13

 

Break Funding Payments

     36  

SECTION 2.14

 

Taxes

     36  

SECTION 2.15

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     38  

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

     39  

SECTION 2.17

 

Defaulting Lenders

     40  

SECTION 2.18

 

Judgment Currency

     41  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     42  

SECTION 3.01

 

Organization; Powers

     42  

SECTION 3.02

 

Authorization; Enforceability

     42  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     42  

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     42  

SECTION 3.05

 

Properties

     42  

SECTION 3.06

 

Litigation and Environmental Matters

     43  

SECTION 3.07

 

Compliance with Laws and Agreements

     43  

SECTION 3.08

 

Investment Company Status

     43  

SECTION 3.09

 

Taxes

     43  

SECTION 3.10

 

ERISA

     43  

SECTION 3.11

 

Disclosure

     43  

SECTION 3.12

 

Solvency

     44  

SECTION 3.13

 

Anti-Corruption Laws and Sanctions

     44  

SECTION 3.14

 

Margin Stock

     44  

SECTION 3.15

 

Works Council

     44  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

     45  

SECTION 4.01

 

Closing Date

     45  

ARTICLE V AFFIRMATIVE COVENANTS

     46  

SECTION 5.01

 

Financial Statements and Other Information

     46  

SECTION 5.02

 

Notices of Material Events

     48  

SECTION 5.03

 

Existence; Conduct of Business

     48  

SECTION 5.04

 

Payment of Taxes

     48  

SECTION 5.05

 

Maintenance of Properties; Insurance

     48  

SECTION 5.06

 

Books and Records; Inspection Rights

     48  

SECTION 5.07

 

Compliance with Laws

     49  

SECTION 5.08

 

Use of Proceeds

     49  

SECTION 5.09

 

Consolidated Cash-on-Hand

     49  

ARTICLE VI NEGATIVE COVENANTS

     49  

SECTION 6.01

 

Subsidiary Indebtedness

     49  

SECTION 6.02

 

Liens

     50  

SECTION 6.03

 

Fundamental Changes; Line of Business

     51  

SECTION 6.04

 

Transactions with Affiliates

     52  

SECTION 6.05

 

Hedging Agreements

     52  

SECTION 6.06

 

Leverage Ratio

     52  

SECTION 6.07

 

Specified Restricted Payments

     52  

ARTICLE VII EVENTS OF DEFAULT

     52  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     54  

SECTION 8.01

 

Authorization and Action

     54  

SECTION 8.02

 

Administrative Agent’s Reliance, Indemnification, Etc.

     56  

SECTION 8.03

 

Posting of Communications

     57  

SECTION 8.04

 

The Administrative Agent Individually

     59  

SECTION 8.05

 

Successor Administrative Agent

     59  

SECTION 8.06

 

Acknowledgements of Lenders

     60  

SECTION 8.07

 

Guarantee Matters

     60  

SECTION 8.08

 

Certain ERISA Matters

     60  

ARTICLE IX MISCELLANEOUS

     61  

SECTION 9.01

 

Notices

     61  

SECTION 9.02

 

Waivers; Amendments

     62  

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     63  

SECTION 9.04

 

Successors and Assigns

     65  

SECTION 9.05

 

Survival

     69  

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     70  

SECTION 9.07

 

Severability

     70  

SECTION 9.08

 

Right of Setoff

     70  

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     71  

SECTION 9.10

 

WAIVER OF JURY TRIAL

     72  

SECTION 9.11

 

Headings

     72  

SECTION 9.12

 

Confidentiality

     72  

SECTION 9.13

 

Material Non-Public Information

     73  

SECTION 9.14

 

Interest Rate Limitation

     73  

SECTION 9.15

 

USA PATRIOT Act

     74  

 

ii



--------------------------------------------------------------------------------

SECTION 9.16

 

No Advisory or Fiduciary Responsibility

     74  

SECTION 9.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     74  

SECTION 9.18

 

Acknowledgement Regarding Any Supported QFCs

     75  

ARTICLE X GUARANTEE

     75  

 

SCHEDULES:

2.01

  Lenders and Commitments

3.01

  Subsidiaries

3.06

  Litigation and Environmental Matters

6.01

  Existing Indebtedness

6.02

  Existing Liens

EXHIBITS:

A

  Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

THIS 364-DAY CREDIT AGREEMENT dated as of April 16, 2020 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., a Delaware corporation (the “Company”), YILME
HOLDINGS B.V. a private company with limited liability incorporated under the
laws of the Netherlands (besloten vennootschap met beperkte aansprakelijkheid)
having its statutory seat (statutaire zetel) in Amsterdam and registered with
the Dutch trade registry with number 69321450 (the “Dutch Borrower”; and
together with the Company, each, a “Borrower”, and collectively, the
“Borrowers”), the Lenders party hereto, TD BANK, N.A. and HSBC BANK USA, N.A.,
as Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 9.15.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to it in the introductory paragraph hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period in Dollars, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the

 

1



--------------------------------------------------------------------------------

Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.11 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.11(b)), then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.75%, such rate shall be deemed to be 1.75% for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, the United
States Foreign Corrupt Practices Act of 1977.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” means, (a) with respect to any Term A-1 Lender, (i) at
any time prior to the making of the Term A-1 Loans hereunder, the percentage of
the total Term A-1 Commitments represented by such Term A-1 Lender’s Term A-1
Commitment, and (ii) at any time following the making of the Term A-1 Loans
hereunder, the percentage of the total outstanding principal balance of the Term
A-1 Loans represented by the outstanding principal balance of such Term A-1
Lender’s Term A-1 Loans, and (b) with respect to any Term A-2 Lender, (i) at any
time prior to the making of the Term A-2 Loans hereunder, the percentage of the
total Term A-2 Commitments represented by such Term A-2 Lender’s Term A-2
Commitment, and (ii) at any time following the making of the Term A-2 Loans
hereunder, the percentage of the total outstanding principal balance of the Term
A-2 Loans represented by the outstanding principal balance of such Term A-2
Lender’s Term A-2 Loans.

“Applicable Rate” means the Term A-1 Applicable Rate or the Term A-2 Applicable
Rate, as the context may require.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as sole bookrunner
and sole lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the

 

2



--------------------------------------------------------------------------------

United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 0.75%, the Benchmark
Replacement will be deemed to be 0.75% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.11 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.11.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Tax Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Tax Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Law” means (a) any provision of Council Regulation (EC) No 2271/1996
of 22 November 1996 (or any law or regulation implementing such Regulation in
any member state of the European Union or the United Kingdom), (b) Section 7 of
the German Foreign Trade Regulation (Außenwirtschaftsverordnung) or (c) any
similar blocking or anti-boycott law in the United Kingdom.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning assigned to it in the
introductory paragraph hereto.

“Borrowing” means a Term A-1 Borrowing or a Term A-2 Borrowing, as the context
may require.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) or (c) below, any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed, (b) with respect to all notices and determinations in connection with,
and payments of principal and interest on, any Eurocurrency Loan denominated in
Dollars, or any ABR Loan as to which the interest rate is determined by
reference to the Adjusted LIBO Rate, any day that (i) is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed and (ii) is also a London Banking Day, and
(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Eurocurrency Loan denominated in
Euro, any day that (i) is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed and (ii) is also (A) a day on which dealings in deposits in Euro are
conducted by and between banks in the London or other applicable offshore
interbank market for Euro and in the city in which the Eurocurrency Payment
Office for Euro is located and (B) a TARGET Day.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing person, in each such case regardless of class or
designation.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of Capital Stock representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who do not constitute Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” means the date hereof.

“Commitment” means a Term A-1 Commitment or a Term A-2 Commitment, as the
context may require.

“Communications” has the meaning assigned to it in Section 8.03(c).

“Company” has the meaning assigned to it in the introductory paragraph hereto.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a

 

6



--------------------------------------------------------------------------------

mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date,
as determined in accordance with GAAP, except as otherwise expressly provided
herein.

“Consolidated Cash-on-Hand” means, as of any day, the aggregate amount of
unrestricted cash and cash equivalents of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP as of the end of such day.

“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP,
except as otherwise expressly provided herein.

“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

“Continuing Directors” means the directors of the Company on the Closing Date
and each other director of the Company, if, in each case, such other director’s
election or nomination for election to the board of directors of the Company is
approved by at least 51% of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

7



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to Administrative Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company, the
Administrative Agent or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has
(i) become the subject of a Bankruptcy Event or (ii) become the subject of a
Bail-In Action.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date (which such notice shall
specify such Person by legal name), (b) any other Person that is a competitor of
the Company or any of its Subsidiaries, which Person has been designated by the
Company as a “Disqualified Institution” by written notice to the Administrative
Agent (which such notice shall specify such Person by legal name) and the
Lenders (including by posting such notice to any applicable electronic
transmission system) not less than five (5) Business Days prior to such date and
(c) any Affiliate of a Person identified pursuant to clause (a) or (b) that is
obviously an affiliate of any such entity Person identified in clause (a) or (b)
above (based solely on the similarity of the legal name of such Affiliate to the
legal name of such Person); provided that “Disqualified Institutions” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

 

8



--------------------------------------------------------------------------------

“Documentation Agent” means each of TD Bank, N.A. and HSBC Bank USA, N.A., in
each case, in its capacity as documentation agent for the credit facility
evidenced by this Agreement.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is expressed in Euro, the equivalent of such amount in Dollars determined by
using the rate of exchange for the purchase of Dollars with Euro last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of Dollars with Euro, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion).

“Dollars” or “$” refers to lawful money of the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(f)(iv).

“Dutch Borrower” has the meaning assigned to it in the introductory paragraph
hereto.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.11 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

9



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Tax Code or Section 302(c) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in Euro, for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of that rate for the
relevant period) displayed (before any correction, recalculation

 

10



--------------------------------------------------------------------------------

or republication by the administrator) on page EURIBOR01 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the EURIBOR Screen Rate as so
determined would be less than 0.00%, such rate shall be deemed to be 0.00% for
the purposes of this Agreement.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for Euro,
the office, branch, affiliate or correspondent bank of the Administrative Agent
for Euro as specified from time to time by the Administrative Agent to the
Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Date” has the meaning assigned to such term in Section 5.09.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by the Company under
Section 2.16(b)), any withholding Tax that is imposed by the United States of
America or the Netherlands on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
Tax pursuant to Section 2.14(a), (c) the Dutch bank levy (bankenbelasting) as
set out in the bank levy act (Wet bankenbelasting) and any Tax in the
Netherlands levied on a similar basis or for a similar purpose or any financial
activities taxes contemplated in the European Commission consultation paper on
financial sector taxation dated 22 February 2011 (e), (d) Taxes attributable to
a recipients failure to comply with Section 2.14(e), and (e) any withholding Tax
imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Tax Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Tax Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such

 

11



--------------------------------------------------------------------------------

manner as shall be set forth on the Federal Reserve Bank of New York’s Website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or controller of the applicable
Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, nor any guarantee,
obligation, contingent or otherwise as a result of or in connection with the
existence of a fiscal unity for Dutch corporate income tax purposes of which the
Dutch Borrower is a member.

“Guaranteed Obligations” means the obligations of the Dutch Borrower under this
Agreement, the other Loan Documents, whether for principal, interest,
guaranties, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent or any Lender) or otherwise. Without limiting the
generality of the foregoing, the definition of “Guaranteed Obligations” includes
all amounts that would be owed by the Dutch Borrower to the Lenders and the
Administrative Agent under this Agreement and the other Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Dutch Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and all obligations of such Person incurred in connection with any
securitization or other asset-backed financing, (h) except in the determination
of the Leverage Ratio, all obligations of such Person under Synthetic Leases,
(i) except in the determination of the Leverage Ratio with respect to contingent
obligations, all obligations, contingent or otherwise, of such Person in respect
of letters of credit, performance bonds, bid bonds, customs bonds, surety bonds
and performance guaranties, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances and (k) all obligations of such
Person arising with respect to Capital Stock that are mandatorily redeemable by
such Person or otherwise redeemable at the option of the holder thereof, in
whole or in part, prior to the date that is 90 days after the stated Maturity
Date. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, that are imposed
on or with respect to any payment made by a Borrower hereunder, and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05.

 

13



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which such Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the applicable Screen Rate
for the shortest period (for which such Screen Rate is available) that exceeds
the Impacted Interest Period, in each case, at such time; provided that if the
Interpolated Rate as so determined would be less than 0.75%, such rate shall be
deemed to be 0.75% for the purposes of this Agreement.

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
Dollars, for any Interest Period, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, and (b) any Eurocurrency Borrowing denominated in Euro, for any Interest
Period, the EURIBOR Screen Rate at approximately 11:00 a.m., Brussels time, two
(2) TARGET Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate or the EURIBOR Screen Rate, as applicable, shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBO Screen Rate or the EURIBOR Screen Rate, as applicable, for such
currency and such Interest Period shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Dollars, for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars for a period
equal in length to such Interest Period) as

 

14



--------------------------------------------------------------------------------

displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than 0.75%, such rate shall be deemed to be 0.75% for
the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means a Term A-1 Loan or a Term A-2 Loan, as the context may require.

“Loan Documents” means this Agreement and each promissory note issued pursuant
to Section 2.07(e), as each may be amended, supplemented, restated or otherwise
modified from time to time.

“Local Time” means (a) New York City time in the case of a Loan or Borrowing in
Dollars and (b) the local time at the place of the relevant Eurocurrency Payment
Office of Euro or London, England time if no Eurocurrency Payment Office is
specified for Euro in the case of a Loan or Borrowing denominated in Euro.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the rights of or benefits available to the Lenders
under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company or any of its Subsidiaries), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means, at any time, (a) the Dutch Borrower and (b) any
Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the Closing Date in Regulation S-X of the SEC.

“Maturity Date” means April 15, 2021.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.16).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Euro, the
rate of interest per annum as determined by the Administrative Agent at which
overnight or weekend deposits in Euro (or if such amount due remains unpaid for
more than three (3) Business Days, then for such other period of time as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for Euro as determined
above and in an amount comparable to the unpaid principal amount of the related
Borrowing, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in Euro.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

16



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g)    leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;

(h)    any (i) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (ii) restriction or encumbrance that the interest
or title of such lessor or sublessor may be subject to, or (iii) subordination
of the interest of the lessee or sublessee under such lease to any restriction
or encumbrance referred to in the preceding clause (ii), so long as the holder
of such restriction or encumbrance agrees to recognize the rights of such lessee
or sublessee under such lease;

(i)    Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;

(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(k)    licenses of patents, trademarks and other intellectual property rights
granted by the Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Company or such Subsidiary;

 

17



--------------------------------------------------------------------------------

(l)    any liability pursuant to a declaration of joint and several liability as
referred to in Section 2:403 of the Dutch Civil Code (and any residual liability
under such declaration, as referred to in Section 2:404 (2) of the Dutch Civil
Code);

(m)    any Lien, guarantee or other liability, or otherwise, as a result of or
in connection with the existence of a fiscal unity for Dutch corporate income
tax purposes of which the Dutch Borrower is a member;

(n)    any right of set-off in favor of Dutch banks arising from their general
banking conditions (algemene bankvoorwaarden); and

(o)    any Liens over bank accounts arising under clause 24 or clause 25 of the
general terms and conditions (algemene bankvoorwaarden) or any right of set-off
pursuant thereto of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken).

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Reuters” means Thompson Reuters Corp.

“Register” has the meaning set forth in Section 9.04.

 

18



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means (a) at any time prior to the making of the Loans
hereunder, Lenders having Commitments representing greater than 50% of the sum
of the total Commitments at such time, and (b) at any time following the making
of the Loans hereunder, Lenders having outstanding Loans representing greater
than 50% of the sum of the total outstanding amount of the Loans at such time;
provided that the Commitments and Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Credit Agreement” means the Five-Year Revolving Credit Agreement,
dated as of December 20, 2017, among the Company, the Subsidiaries of the
Company party thereto from time to time as subsidiary borrowers, the financial
institutions party thereto from time to time as lenders and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom or any
relevant and applicable sanctioning authority of a European Union member state,
(b) any Person located, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of
Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or any relevant and
applicable sanctioning authority of a European Union member state.

“Screen Rates” means the LIBO Screen Rate or the EURIBOR Screen Rate, as the
context may require.

 

19



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the sum of the liabilities (including contingent liabilities)
of such Person and its Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of such Person and its Subsidiaries, on a
consolidated basis, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a consolidated basis, is greater than the total
amount that will be required to pay the probable liabilities (including
contingent liabilities) of such Person and its Subsidiaries as they become
absolute and matured, (c) the capital of such Person and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on such date, (d) such Person and its Subsidiaries, on a
consolidated basis, have not incurred and do not intend to incur, or believe
that they will incur, debts or other liabilities, including current obligations,
beyond their ability to pay such debts or other liabilities as they become due
(whether at maturity or otherwise), and (e) such Person and its Subsidiaries, on
a consolidated basis, are “solvent” within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes hereof, subject to note 10 of the Company’s most
recent audited financial statements, the amount of any contingent liability
shall be computed as the amount that, in light of all of the facts and
circumstances existing as of such date, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h), (i) or (j) of Article VII.

“Specified Restricted Payments” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Capital
Stock in the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Capital Stock, but excluding
(a) ordinary dividends by the Company in an amount per share not to exceed the
amount of the most recent ordinary dividend that was distributed with respect to
the Capital Stock of the Company prior to the Closing Date, and (b) the receipt
by the Company and its Subsidiaries of Capital Stock of the Company as payment
for (i) stock option exercises, (ii) withholding taxes due on stock option
exercises and (iii) the vesting of restricted share units from stock based
compensation program participants, in each case, in the ordinary course of
business.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute

 

20



--------------------------------------------------------------------------------

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Company.

“Supported QFC” has the meaning assigned to it in Section 9.18.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed by any Governmental Authority.

“Term A-1 Applicable Rate” means, for any day, with respect to any Term A-1 Loan
that is an ABR Loan or a Eurocurrency Loan, as the case may be, the applicable
rate per annum set forth below (expressed in basis points) under the caption
“ABR Spread” or “Eurocurrency Spread”,

 

21



--------------------------------------------------------------------------------

as the case may be, based upon the ratings by S&P and Moody’s, respectively,
applicable on such date to the Index Debt:

 

Categories

  

Index Debt Ratings:

(S&P/Moody’s)

   ABR
Spread    Eurocurrency
Spread I   

Greater than or equal to A/A2

   37.5 bps    137.5 bps II   

Greater than or equal to

A-/A3 but less than A/A2

   50.0 bps    150.0 bps III   

Greater than or equal to

BBB+/Baa1 but less than

A-/A3

   62.5 bps    162.5 bps IV   

Greater than or equal to

BBB/Baa2 but less than

BBB+/Baa1

   75.0 bps    175.0 bps V   

Greater than or equal to

BBB-/Baa3 but less than

BBB/Baa2

   87.5 bps    187.5 bps VI   

Less than BBB-/Baa3

   125.0 bps    225.0 bps

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VI; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Term A-1 Applicable Rate shall
be based on the higher of the two ratings, unless one of the two ratings is two
or more Categories lower than the other, in which case the Term A-1 Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings; and (c) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Term A-1 Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Term A-1 Applicable Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

“Term A-1 Borrowing” means Term A-1 Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Term A-1 Commitment” means, with respect to each Term A-1 Lender, the
commitment of such Term A-1 Lender to make Term A-1 Loans hereunder on the
Closing Date in an aggregate principal amount not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Term A-1 Lender shall have assumed its Term A-1 Commitment, as applicable, as
such commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.06 or (b) reduced or increased from time to time pursuant to
assignments by or to such Term A-1 Lender pursuant to Section 9.04. The
aggregate amount of the Term A-1 Lenders’ Term A-1 Commitments on the Closing
Date is $300,000,000.

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time, and (b) at any time after
the Closing Date, any Lender that holds a Term A-1 Loan at such time.

 

22



--------------------------------------------------------------------------------

“Term A-1 Loan” has the meaning assigned to such term in Section 2.01(a).

“Term A-2 Applicable Rate” means, for any day, with respect to any Term A-2
Loan, a per annum rate equal to 210.0 bps.

“Term A-2 Borrowing” means Term A-2 Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Term A-2 Commitment” means, with respect to each Term A-2 Lender, the
commitment of such Term A-2 Lender to make Term A-2 Loans hereunder on the
Closing Date in an aggregate principal amount not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Term A-2 Lender shall have assumed its Term A-2 Commitment, as applicable, as
such commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.06 or (b) reduced or increased from time to time pursuant to
assignments by or to such Term A-2 Lender pursuant to Section 9.04. The
aggregate amount of the Term A-2 Lenders’ Term A-2 Commitments on the Closing
Date is €40,000,000.

“Term A-2 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time, and (b) at any time after
the Closing Date, any Lender that holds a Term A-2 Loan at such time.

“Term A-2 Loan” has the meaning assigned to such term in Section 2.01(b).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Trade Date” has the meaning assigned to such term in Section 9.04(f)(i).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 0.75%, the Unadjusted Benchmark
Replacement will be deemed to be 0.75% for the purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

“U.S.” or “United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Tax Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise or specifically provided for otherwise herein (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

24



--------------------------------------------------------------------------------

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (a) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding anything to the contrary contained in this
Section 1.04 or in the definition of “Capital Lease Obligations,” any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05    Status of Obligations. In the event that a Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, such Borrower
shall take all such actions as shall be necessary to cause the obligations
hereunder to constitute senior indebtedness (however denominated) in respect of
such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the obligations
hereunder are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06    Time of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07    Interest Rate; LIBOR Notification. The interest rate on
Eurocurrency Loans in Dollars is determined by reference to the LIBO Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks

 

25



--------------------------------------------------------------------------------

may obtain short-term borrowings from each other in the London interbank market.
In July 2017, the U.K. Financial Conduct Authority announced that, after the end
of 2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, Section 2.11(c) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Company,
pursuant to Section 2.11(e), of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.11(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.11(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.08    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Capital Stock at such time.

SECTION 1.09    Dutch Terms. In this Agreement and any other Loan Document,
where it relates to an entity incorporated under the laws of the Netherlands or
the context so requires, a reference to:

(a)    an administrator includes a bewindvoerder;

(b)    any step or procedure taken in connection with a insolvency proceeding
includes a Dutch entity having filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);;

(c)    an attachment includes a beslag;

(d)    a director means a managing director (bestuurder) and board of directors
means its managing board (bestuur);

(e)    a liquidation or dissolution (and any of those terms) includes a Dutch
entity being declared bankrupt (failliet verklaard) or dissolved (ontbonden);

(f)    a moratorium includes surseance van betaling;

 

26



--------------------------------------------------------------------------------

(g)    an authorisation by all necessary corporate and, if required, stockholder
action, where applicable, includes without limitation:

(i)    any action required to comply with the Act on the works councils (Wet op
de ondernemingsraden); and

(ii)    obtaining an unconditional positive or neutral advice (advies) from the
competent works council(s);

(h)    a receiver includes a curator; and

(i)    a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame) and, in general, any right in rem (beperkt recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht).”

SECTION 1.10    Other Interpretive Provisions. Any provision of Section 3.13,
Section 5.07 or Section 5.08 shall not apply to or in favor of any person if and
to the extent that it would result in a breach, by or in respect of that person,
of any applicable Blocking Law.

ARTICLE II

THE CREDITS

SECTION 2.01    Commitments.

(a)    Subject to the terms and conditions set forth herein, each Term A-1
Lender agrees to make term loans (each, a “Term A-1 Loan”) to the Company in
Dollars on the Closing Date in an aggregate principal amount equal to such Term
A-1 Lender’s Term A-1 Commitment. Once repaid, a Term A-1 Loan may not be
reborrowed.

(b)    Subject to the terms and conditions set forth herein, each Term A-2
Lender agrees to make term loans (each, a “Term A-2 Loan”) to the Dutch Borrower
in Euro on the Closing Date in an aggregate principal amount equal to such Term
A-2 Lender’s Term A-2 Commitment. Once repaid, a Term A-2 Loan may not be
reborrowed.

SECTION 2.02    Loans and Borrowings. (a) The Term A-1 Borrowing of the Term A-1
Loans on the Closing Date shall consist of Term A-1 Loans made by the Term A-1
Lenders ratably in accordance with their respective Term A-1 Commitments. The
failure of any Term A-1 Lender to make any Term A-1 Loan required to be made by
it shall not relieve any other Term A-1 Lender of its obligations hereunder;
provided that the Term A-1 Commitments of the Term A-1 Lenders are several and
no Term A-1 Lender shall be responsible for any other Term A-1 Lender’s failure
to make Term A-1 Loans as required.

(b)    The Term A-2 Borrowing of the Term A-2 Loans on the Closing Date shall
consist of Term A-2 Loans made by the Term A-2 Lenders ratably in accordance
with their respective Term A-2 Commitments. The failure of any Term A-2 Lender
to make any Term A-2 Loan required to be made by it shall not relieve any other
Term A-2 Lender of its obligations hereunder; provided that the Term A-2
Commitments of the Term A-2 Lenders are several and no Term A-2 Lender shall be
responsible for any other Term A-2 Lender’s failure to make Term A-2 Loans as
required.

 

27



--------------------------------------------------------------------------------

(c)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the applicable Borrower may request in
accordance herewith; provided that (i) each ABR Loan shall only be made in
Dollars and (ii) each Term A-2 Borrowing shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.11, 2.12,
2.13 and 2.14 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement or the obligation of such Lender to make such Eurocurrency Loan.

(d)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in Euro,
€1,000,000) and not less than $5,000,000 (or, if such Borrowing is denominated
in Euro, €5,000,000). At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Borrowing on the
Closing Date may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.

(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03    Procedure for Borrowing of the Loans on the Closing Date. Each
Borrower shall notify the Administrative Agent of a request for the Borrowing of
the Term A-1 Loans or the Term A-2 Loans, as applicable, on the Closing Date
(a) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower) in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., three (3) Business Days
before the Closing Date or (b) by telephone or by irrevocable written notice
(via a written Borrowing Request in a form approved by the Administrative Agent
and signed by such Borrower) in the case of an ABR Borrowing, not later than
11:00 a.m. on the Closing Date (or, in each case, upon such later date and/or
time as the Administrative Agent may agree). Any such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile transmission to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower within the required time and date prescribed above in
respect of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing, and whether such
Borrowing is a Term A-1 Borrowing or a Term A-2 Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

28



--------------------------------------------------------------------------------

(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then, (i) in the case
of a Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing, and (ii) in the case of a Borrowing denominated in Euros, the
requested Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 1:00 p.m. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in Euro, by 1:00 p.m., Local Time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such currency and
at such Eurocurrency Payment Office for such currency. The Administrative Agent
will make such Loans available to the applicable Borrower by promptly crediting
the amounts so received, in like funds, to (x) in the case of Loans denominated
in Dollars, an account of the Company (which may be an account maintained with
the Administrative Agent) designated by the Company in a notice of account
designation or as otherwise directed in writing by the Company, which notice of
account designation or other written direction shall be in form and substance
reasonably satisfactory to the Administrative Agent, and (y) in the case of
Loans denominated in Euro, an account of the Dutch Borrower in the relevant
jurisdiction and designated by the Dutch Borrower in a notice of account
designation or as otherwise directed in writing by the Dutch Borrower, which
notice of account designation or other written direction shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in Euro) or (ii) in the case of the applicable
Borrower, the interest rate applicable to the subject Loan. If any such amount
required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount (exclusive of interest
paid by such Lender to the Administrative Agent under this Section 2.04(b))
shall constitute such Lender’s Loan included in such Borrowing.

 

29



--------------------------------------------------------------------------------

SECTION 2.05    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the initial applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, a Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided that a Borrowing denominated in Euro may not be
converted to a different Type. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice) (i) in the case of a continuation of or a conversion to a Eurocurrency
Borrowing, not later than 11:00 a.m., three (3) Business Days before the
effective date of such election or (ii) in the case of a conversion to a ABR
Borrowing, not later than 11:00 a.m. on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile transmission to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (A) change the currency of any Borrowing,
(B) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (C) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies (including
whether such Borrowing is a Term A-1 Borrowing or a Term A-2 Borrowing and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing));

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

30



--------------------------------------------------------------------------------

(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in Euro, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in Euro with
an Interest Period of one month unless such Eurocurrency Borrowing is or was
repaid in accordance with Section 2.08. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in Euro shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.

SECTION 2.06    Termination of Commitments . If the total Commitments in effect
on the Closing Date are not drawn on the Closing Date, the undrawn amount shall
automatically be cancelled.

SECTION 2.07    Repayment of Loans; Evidence of Debt.

(a)    Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower on the Maturity Date in the applicable
currency of such Loan. Notwithstanding anything in this Agreement to the
contrary, the Dutch Borrower shall not pay, and shall not have any liability in
respect of, any of the Loans made to, or any other obligations incurred or
amounts payable under this Agreement by or on behalf of, the Company.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after

 

31



--------------------------------------------------------------------------------

assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided, that, the Dutch Borrower shall not have the right to prepay any Term
A-2 Borrowing in whole or in part in accordance with this Section 2.08 prior to
the date that is ninety-one (91) days after the Closing Date.

(b)    The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by facsimile transmission) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m. on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date, whether such Borrowing being prepaid is a Term A-1
Borrowing or a Term A-2 Borrowing and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that any such notice delivered by the
Company may state that such notice is conditioned upon the occurrence of another
transaction, including the issuance or incurrence of indebtedness or the
issuance of Capital Stock, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (A) accrued interest to
the extent required by Section 2.10 and (B) break funding payments pursuant to
Section 2.13.

(c)    The Company shall make mandatory prepayments of the outstanding Loans in
an amount required pursuant to, and on the date and time specified by,
Section 5.09. Each prepayment pursuant to this Section 2.08(c) shall be applied
(i) with respect to any such prepayments made during the period on or after the
Closing Date and prior to the date that is ninety-one (91) days after the
Closing Date, ratably to the Term A-1 Loans in accordance with the outstanding
principal amount of the Term A-1 Loans as of the date of such prepayment and
(ii) on or after the date that is ninety-one (91) days after the Closing Date,
ratably to the Loans in accordance with the outstanding principal amount of the
Loans as of the date of such prepayment. Any such prepayment shall be
accompanied by (A) accrued interest to the extent required by Section 2.10 and
(B) break funding payments pursuant to Section 2.13.

SECTION 2.09    Fees. The Company (on behalf of itself and the Dutch Borrower)
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Company and the
Administrative Agent. All fees payable hereunder shall be paid on the dates due,
in immediately available funds. Fees paid shall not be refundable under any
circumstances (except, in the case of demonstrable error in the calculation of
such fees, the excess of the fees paid in respect of such erroneous calculation
over the correctly calculated amount of such fees).

SECTION 2.10    Interest.

(a)    The Term A-1 Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Term A-1 Applicable Rate.

 

32



--------------------------------------------------------------------------------

(b)    The Term A-1 Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Term A-1 Applicable Rate.

(c)    The Term A-2 Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Term A-2 Applicable Rate.

(d)    Notwithstanding the foregoing, during the continuance of a Specified
Event of Default, the principal of the Loans (and, to the extent permitted by
law, overdue interest, fees and other amounts) shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 2% plus the interest rate otherwise applicable to such
Loan, and (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

(e)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.

SECTION 2.11    Alternate Rate of Interest; Illegality.

(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or facsimile transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the

 

33



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in Dollars or for the
applicable Interest Period, as the case may be, shall be ineffective and, unless
repaid, such Borrowing shall be made as an ABR Borrowing and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b)    If, after the date hereof, the introduction of, or any change in, any
applicable law or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any Lender to honor
its obligations hereunder to make or maintain any Eurocurrency Loan, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Company and the other
Lenders. Thereafter, until the Administrative Agent notifies the Company that
such circumstances no longer exist, (i) the obligation of such Lender to make,
to convert ABR Loans into or to continue, Eurocurrency Loans in the applicable
currency shall be suspended and (ii) if such Lender may not lawfully continue to
maintain a Eurocurrency Loan to the end of the then current Interest Period
applicable thereto, the applicable Eurocurrency Loan of such Lender shall
immediately be prepaid or, to the extent denominated in Dollars, converted to an
ABR Loan.

(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Company, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment related to a Benchmark
Replacement applicable to Borrowings in Dollars containing any SOFR-Based Rate,
the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that
the Administrative Agent shall post each such amendment implementing such
Benchmark Replacement Conforming Changes to the Lenders promptly after such
amendment becomes effective.

(e)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii)

 

34



--------------------------------------------------------------------------------

the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 2.11, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.11.

(f)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective; provided that the Company may elect
to convert such Borrowing to an ABR Borrowing (if denominated in Dollars) or, if
available with respect to the applicable currency, a Borrowing based on the
Benchmark Replacement.

SECTION 2.12    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);

(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii)    subject the Administrative Agent, any Lender or any other recipient of
any payments to be made by or on account of any obligation of any Borrower
hereunder to any Taxes on its Eurocurrency Loans or Commitments, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Eurocurrency
Loan or of maintaining its obligation to make any such Loan or to reduce the
amount of any sum received or receivable by such Person hereunder whether of
principal, interest or otherwise, in respect of any Eurocurrency Loan, then,
following receipt of the certificate described in paragraph (c), the applicable
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, following receipt of
the certificate described in paragraph (c), the applicable Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

35



--------------------------------------------------------------------------------

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
applicable Borrower and shall be conclusive absent demonstrable error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that none of the Borrowers shall be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the applicable Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.13    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.08), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.16, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.14    Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if any Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

36



--------------------------------------------------------------------------------

(c)    The applicable Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
such Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Any Lender that is a U.S. Person shall deliver to the applicable Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

(f)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, assuming reasonable prior written
notification by the applicable Borrower to such Lender of the existence of such
law or treaty, deliver to the applicable Borrower (with a copy to the
Administrative Agent), on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the applicable Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.

(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Administrative Agent
or the Company as may be necessary for the Administrative Agent and the Company
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(h)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or

 

37



--------------------------------------------------------------------------------

Other Taxes and without limiting the obligation of the applicable Borrower to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement or any Loan Documents and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(h) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent
demonstrable error.

(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.14 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.15    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to (i) in the case of payments
denominated in Dollars, 2:00 p.m., and (ii) in the case of payments denominated
in Euro, 2:00 p.m., Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for Euro, in each case, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Borrowing was
made and (ii) to the Administrative Agent at its offices at 10 S Dearborn St,
Floor L2S, Chicago, IL, 60603-2300 or, in the case of a Borrowing denominated in
Euro, the Administrative Agent’s Eurocurrency Payment Office for Euro, except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Borrowing in
any currency other than Dollars, currency control or exchange regulations are
imposed in the country which issues such currency with the result that the type
of currency in which the Borrowing was made (the “Original Currency”) no longer
exists or any

 

38



--------------------------------------------------------------------------------

Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Original Currency, then all payments to be made by such
Borrower hereunder in such currency shall instead be made when due in Dollars in
an amount equal to the Dollar Equivalent (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrowers
take all risks of the imposition of any such currency control or exchange
regulations.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to such Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Company (on behalf of itself and the Dutch Borrower) prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in Euro).

SECTION 2.16    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office

 

39



--------------------------------------------------------------------------------

for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
(on behalf of itself and the Dutch Borrower) hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.12, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender fails to consent
to any amendment or waiver hereto which requires the consent of all of the
Lenders or all affected Lenders and which has been consented to by the Required
Lenders, then the Company (on behalf of itself and the Dutch Borrower) may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) in the event the Administrative
Agent’s consent would otherwise be required for an assignment to such Person
pursuant to Section 9.04, the Company (on behalf of itself and the Dutch
Borrower) shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company (on behalf of itself and the
Dutch Borrower) to require such assignment and delegation cease to apply. Each
Lender agrees that if it is replaced pursuant to this paragraph (b), it shall
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence such sale and purchase (provided that the failure of any Lender
replaced pursuant to this paragraph (b) to execute an Assignment and Assumption
shall not render such sale and purchase (and the corresponding assignment)
invalid) and such assignment shall be recorded in the Register. Each Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Lender’s attorney-in-fact, with full authority
in the place and stead of such Lender and in the name of such Lender, from time
to time in the Administrative Agent’s sole discretion, with prior written notice
to such Lender, to take any action and to execute any such Assignment and
Assumption or other instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this paragraph (b).

SECTION 2.17    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing

 

40



--------------------------------------------------------------------------------

by such Defaulting Lender to the Administrative Agent hereunder; second, as the
applicable Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the applicable Borrower as a result of any judgment of a court
of competent jurisdiction obtained by such Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

(b)    the Commitment or Loans, as applicable, of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender affected thereby.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon such Lender shall cease to be a Defaulting Lender hereunder;
provided that, except to the extent otherwise expressly agreed by the affected
parties and subject to Section 9.17, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.18     Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.15, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

41



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Company and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 hereto identifies each Subsidiary as of the Closing Date and the
jurisdiction of its incorporation or organization, as the case may be. No
Borrower nor any Subsidiary thereof is an Affected Financial Institution.

SECTION 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Borrower are within such Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
Each Loan Document to which a Borrower is a party has been duly executed and
delivered by such Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary or (iii) any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon any
Borrower or its assets, or give rise to a right thereunder to require any
payment to be made by any Borrower, and (d) will not result in the creation or
imposition of any Lien on any asset of any Borrower.

SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal years ended December 31, 2017, December 31, 2018 and December 31,
2019, reported on by Deloitte & Touche LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b)    Since December 31, 2019, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole.

SECTION 3.05    Properties. (a) Each of the Company and the Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to the conduct of the business of the Company and the
Subsidiaries taken as a whole, except for minor defects in title, easements,
rights of way and other matters that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

 

42



--------------------------------------------------------------------------------

(b)    Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06    Litigation and Environmental Matters. (a) Except as set forth on
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary (i) as to
which there is a reasonable possibility of an adverse determination, that if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.

(b)    Except as set forth on Schedule 3.06 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07    Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08    Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. None of the Company or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans.

SECTION 3.11    Disclosure. None of the written reports, financial statements,
certificates or other information (other than information of a general economic
or general industry nature) furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (taken as a whole and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made,

 

43



--------------------------------------------------------------------------------

not materially misleading; provided that, with respect to projected financial
information and other forward-looking information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such information was prepared, it being recognized
by the Administrative Agent and the Lenders that (a) such projected financial
information is not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material and (b) such projected financial
information is subject to significant uncertainties and contingencies and no
assurance can be given that the projected results will be realized. As of the
Closing Date, to the best knowledge of the applicable Borrower, if applicable,
the information included in the Beneficial Ownership Certification provided on
or prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.12    Solvency. The Company and its Subsidiaries, on a consolidated
basis, after giving effect to the Transactions, are Solvent.

SECTION 3.13    Anti-Corruption Laws and Sanctions.

(a)    The Company has implemented and maintains in effect policies and
procedures reasonably designed for compliance by the Company, its Subsidiaries
and their respective directors, officers, employees and, to the knowledge of the
Company and to the extent commercially reasonable, agents with Anti-Corruption
Laws and applicable Sanctions, and the Company and its Subsidiaries and, to the
knowledge of the Company, their respective, officers, directors, employees and
agents (to the extent acting on behalf of the Company), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(b)    None of (i) the Company, any Subsidiary of the Company or, to the
knowledge of the Company or such Subsidiary, any of their respective directors,
officers or employees, or (ii) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

(c)    No proceeds from any Loan have been or will be used directly or, to the
knowledge of the Company, indirectly, in violation of any Anti-Corruption Law or
applicable Sanctions.

SECTION 3.14    Margin Stock.

(a)    No Borrower nor any Subsidiary thereof is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board).

(b)    No part of the proceeds of the Loans will be used by the Company or any
of its Subsidiaries for any purpose that entails a violation of the provisions
of Regulation T, U or X of the Board.

SECTION 3.15    Works Council. No works council (ondernemingsraad) has been
established which has the right to advise in relation to the entry into and
performance of the Loan Documents and the Dutch Borrower is not in the process
of establishing a works council.

 

44



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01    Closing Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received either
(i) a counterpart of each Loan Document executed on behalf of each party that is
a party thereto, or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of an executed
signature page) that each such Loan Document has been so executed.

(b)    The Administrative Agent shall have received customary favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Skadden, Arps, Slate, Meagher, & Flom LLP, counsel for the
Borrowers, and Loyens & Loeff N.V., Dutch counsel for the Dutch Borrower,
covering such matters relating to the Borrowers, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrowers
hereby request such counsels to deliver such opinions.

(c)    The Administrative Agent shall have received a certificate of each
Borrower certifying as to the incumbency and genuineness of the signature of
each officer of such Borrower executing Loan Documents to which it is a party
and certifying that attached thereto is a true, correct and complete copy of
(i) the certificate of incorporation (or, with respect to the Dutch Borrower,
the deed of incorporation (akte van oprichting)) of such Borrower and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (ii) the bylaws (or,
with respect to the Dutch Borrower, the latest articles of association
(statuten)) of such Borrower as in effect on the Closing Date, (iii) resolutions
duly adopted by the board of directors of such Borrower authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, (iv) a certificate as of a recent date of the good standing of such
Borrower under the laws of its jurisdiction of organization, and (v) with
respect to the Dutch Borrower, (A) an up-to-date extract from the Dutch trade
register (handelsregister) relating to it dated no earlier than five
(5) Business Days prior to the Closing Date, (B) a copy of a resolution of its
general meeting of shareholders (1) approving the execution of, the terms of,
and the transactions contemplated by, the Loan Documents, and (2) if applicable,
appointing one or more authorized persons to represent the Dutch Borrower, (C) a
copy of a resolution of its board of supervisory directors (if any) (1)
approving the execution of, the terms of, and the transactions contemplated by,
the Loan Documents, and (2) if applicable, appointing one or more authorized
persons to represent the Dutch Borrower and (D) a copy of the positive or
neutral advice (advies) from each competent works council (if any) in relation
to the terms of, and the transactions contemplated by, the Loan Documents.

(d)    The Administrative Agent shall have received a certificate from the
President, a Vice President or a Financial Officer of the Company to the effect
that at the time of and immediately after giving effect to the Borrowing of the
Loans on the Closing Date (i) the representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or “Material Adverse Effect” shall be true and correct in all respects) on and
as of the Closing Date, and (ii) no Default shall have occurred and be
continuing.

 

45



--------------------------------------------------------------------------------

(e)    (i) The Administrative Agent, the Arranger and each Lender shall have
received, at least five days prior to the Closing Date, all documentation and
other information regarding the Borrowers requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, to the extent requested in writing of the Borrowers at least
10 days prior to the Closing Date and (ii) to the extent a Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Closing Date, any Lender that has requested, in a written
notice to such Borrower at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(f)    The Administrative Agent shall have received a funding indemnity letter
from the Company in form and substance reasonably satisfactory to the
Administrative Agent not less than three (3) Business Days prior to the Closing
Date.

(g)    The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least two (2) Business Days (or such
shorter period as the Company shall agree) prior to the Closing Date,
reimbursement or payment of all of the Administrative Agent’s out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to the Lenders:

(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous

 

46



--------------------------------------------------------------------------------

fiscal year, all certified on behalf of the Company by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to (A) whether a Default has occurred
and is continuing and (B) if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto (provided that, notwithstanding the foregoing, nothing in this
clause (i)(B) shall require delivery of information which constitutes attorney
work product or is subject to confidentiality agreements prohibiting such
delivery or disclosure or to the extent disclosure thereof would reasonably be
expected to result in loss of attorney client privilege with respect thereto;
provided, further, that the Company agrees to notify the Administrative Agent
that information is being so withheld) and (ii) setting forth reasonably
detailed calculations of the financial covenant in Section 6.06 for the
applicable period;

(d)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited or eliminated to the extent required by accounting rules or
guidelines);

(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements, registration statements and other materials
filed by the Company or any Subsidiary with the SEC or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

(f)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs, and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that,
notwithstanding the foregoing, nothing in this paragraph shall require delivery
of information which constitutes attorney work product or is subject to
confidentiality agreements prohibiting such delivery or disclosure or to the
extent disclosure thereof would reasonably be expected to result in loss of
attorney client privilege with respect thereto; provided, further, that the
Company agrees to notify the Administrative Agent that information is being so
withheld, and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act and the Beneficial Ownership Regulation

All financial statements and reports referred to in Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered upon the first date on which such
documents are (i) posted on the Company’s website (including the “Investors”
section thereof) at the website address (http://www.craneco.com/index.html) or
such other website address as the Company may from time to time notify the other
parties hereto of in writing or (ii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website
(including the SEC’s Electronic Data Gathering and Retrieval System (or any
similar successor platform)) or whether sponsored by Administrative Agent) and,
in the case of a posting to the Company’s website or a third-party website, the
receipt by the Administrative Agent of electronic notice from the Company with a
link to such financial statements and reports.

 

47



--------------------------------------------------------------------------------

SECTION 5.02    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary of the Company thereof as to which there is a reasonable possibility
of an adverse determination, and that if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and thus Subsidiaries taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.04    Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Company and thus Subsidiaries taken as a
whole in good working order and condition, ordinary wear and tear excepted and
in accordance with past practices, except where the Company or such Subsidiary
determines in its reasonable judgment that such continued maintenance is no
longer economically justified, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06    Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Company may, if it so chooses, be present at, or
participate in such discussions), all at such reasonable times during normal
business hours and as often as reasonably requested (but no more than twice
annually if no Default or Event of Default exists).

 

48



--------------------------------------------------------------------------------

SECTION 5.07    Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures reasonably designed for compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and, to the knowledge of the Company and to the extent commercially
reasonable, agents (to the extent acting on behalf of the Company) with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08    Use of Proceeds. The proceeds of the Loans shall be used (a) to
finance the working capital needs and general corporate purposes of the Company
and its Subsidiaries, and (b) to pay the fees and expenses incurred in
connection with the Transactions. No part of the proceeds of the Loans will be
used by the Company or any of its Subsidiaries for any purpose that entails a
violation of any of the provisions of Regulations T, U or X of the Board. No
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and, to the knowledge of the
Borrowers and to the extent commercially reasonable, agents shall not use, the
proceeds of the Loans (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions by any party hereto.

SECTION 5.09    Consolidated Cash-on-Hand. In the event that Consolidated
Cash-on-Hand exceeds $550,000,000 for any period of three (3) consecutive
Business Days (any such third (3rd) Business Day, an “Excess Cash Date”), the
Company shall, on the Business Day immediately following such Excess Cash Date,
make a repayment or prepayment of, first, to the extent outstanding, any
“Revolving Loans” under (and as defined in) the Revolving Credit Agreement, and
second, following the prepayment of all “Revolving Loans” under (and as defined
in) the Revolving Credit Agreement, outstanding Loans hereunder in accordance
with Section 2.08(c), in an aggregate amount of such repayments and prepayments
pursuant to the foregoing on such date equal to the difference between
Consolidated Cash-on-Hand as of such Excess Cash Date and $550,000,000.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:

SECTION 6.01    Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or to
authorize, issue or permit to be outstanding any preferred stock, except:

(a)    Indebtedness created hereunder;

(b)    Indebtedness created under the Revolving Credit Agreement;

(c)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase

 

49



--------------------------------------------------------------------------------

the outstanding principal amount thereof (except by an amount equal to undrawn
commitments thereunder, the unpaid accrued interest and premium thereon or other
amounts paid, and fees and expenses incurred, in connection with such extension,
renewal, refinancing or replacement);

(d)    Indebtedness or preferred stock of any Subsidiary issued to and held by
the Company or any Wholly-Owned Subsidiary;

(e)    Indebtedness or preferred stock of any Person that becomes a Subsidiary
after the Closing Date and extensions, renewals, refinancings and replacements
of any such Indebtedness or preferred stock that do not increase the outstanding
principal amount thereof (except by an amount equal to the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement); provided that such Indebtedness or preferred stock exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary;

(f)    Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;

(g)    Indebtedness owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;

(h)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by such Subsidiary in connection with the
acquisition of any such assets; provided that (i) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $50,000,000; and

(i)    Indebtedness not otherwise permitted by the foregoing clauses of this
Section 6.01, in an aggregate principal or face amount at any date not to exceed
the greater of (i) $200,000,000 and (ii) 20% of Consolidated Net Worth as of the
most recently ended fiscal quarter of the Company for which financials have been
delivered.

SECTION 6.02    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Closing Date and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (except by an amount equal to the unpaid accrued interest and premium
thereon or other amounts paid, and fees and expenses incurred, in connection
with such extension, renewal, refinancing or replacement);

 

50



--------------------------------------------------------------------------------

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien secures
Indebtedness not prohibited by Section 6.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount equal to the unpaid
accrued interest and premium thereon or other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement);

(d)    Liens on fixed or capital assets acquired by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness not
prohibited by Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;

(e)    liens on any assets of the Company or any Subsidiary in favor of any
Governmental Authority, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing all or any part of the purchase price
(or, in the case of real property, the cost of construction) of the assets
subject to such liens (including, but not limited to, liens incurred in
connection with pollution control, industrial revenue or similar financings);

(f)    Liens arising in the ordinary course of its business which do not secure
Indebtedness;

(g)    Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit, performance bonds,
bid bonds, customs bonds, surety bonds and performance guaranties; provided the
aggregate amount available for drawing under all such letters of credit,
performance bonds, bid bonds, customs bonds, surety bonds and performance
guaranties (and all reimbursement obligations with respect thereto) does not
exceed, at any time, $50,000,000; and

(h)    Liens not otherwise permitted by the foregoing clauses of this
Section 6.02 securing Indebtedness otherwise permitted hereunder, in an
aggregate principal or face amount at any date not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Net Worth as of the most recently
ended fiscal quarter of the Company for which financials have been delivered.

SECTION 6.03    Fundamental Changes; Line of Business. (a) The Company will not,
and will not permit any Material Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
(other than a Borrower) may merge into any Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary,
(iii) any

 

51



--------------------------------------------------------------------------------

Subsidiary (other than the Dutch Borrower) may sell, transfer, lease or
otherwise dispose of its assets to the Company or to a Wholly-Owned Subsidiary,
and (iv) any Subsidiary (other than the Dutch Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders.

(b)    The Company will not, and will not permit any Subsidiary to, engage to
any material extent in any business (including via acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries on the
Closing Date and, in each case, businesses reasonably related or ancillary
thereto.

SECTION 6.04    Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except: (a) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among the Company and the Wholly-Owned Subsidiaries
not involving any other Affiliate; (c) reasonable and customary fees paid to
members of the board of directors (or equivalent governing body) of the Company
or any of its Subsidiaries; (d) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and other benefit plans; (e) loans or
advances to employees, officers, consultants or directors of the Company or any
of its Subsidiaries; (f) the payment of fees and indemnities to directors,
officers and employees of the Company or any of its Subsidiaries in the ordinary
course of business and (g) any agreements with employees and directors entered
into by the Company or any of its Subsidiaries in the ordinary course of
business.

SECTION 6.05    Hedging Agreements. The Company will not, and will not permit
any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.06    Leverage Ratio. At any and all times, the Company will not
permit the Leverage Ratio to exceed 0.65 to 1.00.

SECTION 6.07    Specified Restricted Payments. The Company will not make, and
will not permit any of its Subsidiaries to make, directly or indirectly, any
Specified Restricted Payments.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (each an “Event of Default”) shall occur:

(a)    any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

 

52



--------------------------------------------------------------------------------

(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Material Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Borrower’s
existence), or 5.08 or in Article VI;

(e)    the Company or any Material Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;

(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)    any default, “change of control” (or equivalent event) or other event of
the type constituting an Event of Default occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)    the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)    the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof

 

53



--------------------------------------------------------------------------------

and the same shall remain undischarged for a period of 45 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment (in each case to the
extent not adequately covered by insurance as to which the relevant third party
insurance company has been notified and not denied coverage);

(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m)    the obligations of the Company under Article X shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any of such obligations, or the Company
shall deny that it has any further liability under Article X or shall give
notice to such effect; or

(n)    a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h),
(i) or (j) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01    Authorization and Action. (a) Each Lender hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to serve as the administrative agent
under the Loan Documents and each Lender authorizes the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.

(b)     As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or

 

54



--------------------------------------------------------------------------------

such other number or percentage of the Lenders as shall be necessary, pursuant
to the terms in the Loan Documents), and, unless and until revoked in writing,
such instructions shall be binding upon each Lender; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company, any
Subsidiary or any Affiliate of any of the foregoing that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. Nothing in this Agreement shall require the Administrative
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(c)     In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders (except in limited circumstances expressly provided for herein relating
to the maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

 

  (i)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

 

  (ii)

nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account.

(d)     The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

55



--------------------------------------------------------------------------------

(e)     None of any Documentation Agent or the Arranger shall have obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)     In case of the pendency of any proceeding with respect to any Borrower
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

  (i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and other obligations under the Loan
Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.14
and 9.03) allowed in such judicial proceeding; and

 

  (ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations under the Loan Documents or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of any
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers, or any of their respective Affiliates,
shall have any rights as a third party beneficiary under any such provisions.

SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc.
(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable to any Lender for any action taken or omitted to be taken by such
party, the Administrative Agent or any of its Related Parties under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided

 

56



--------------------------------------------------------------------------------

for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Borrower to perform its
obligations hereunder or thereunder.

(b)     The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 5.02 unless and until written notice thereof in respect of this
Agreement and identifying the specific clause under said Section is given to the
Administrative Agent by the Company, or (ii) notice of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
Default” or a “notice of an Event of Default”) is given to the Administrative
Agent by the Company or a Lender. Further, the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

SECTION 8.03    Posting of Communications (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

57



--------------------------------------------------------------------------------

(b)     Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrowers acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrowers hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER, ANY DOCUMENTATION AGENT OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

(d)     Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)     Each of the Lenders and the Borrowers agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

 

58



--------------------------------------------------------------------------------

(f)     Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

SECTION 8.04    The Administrative Agent Individually With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Required Lenders. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders.

SECTION 8.05    Successor Administrative Agent (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Company, whether or not a successor Administrative Agent has
been appointed. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank; provided that in no event shall such successor
be a Defaulting lender or an Affiliate of a Defaulting Lender or a Disqualified
Institution. In either case, such appointment shall be subject to the prior
written approval of the Company (which approval may not be unreasonably withheld
and shall not be required while a Specified Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)     Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Company, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

59



--------------------------------------------------------------------------------

SECTION 8.06    Acknowledgements of Lenders (a) Each Lender represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, the Arranger, any Documentation Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arranger,
any Documentation Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Closing Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

SECTION 8.07    Guarantee Matters Except with respect to the exercise of setoff
rights in accordance with Section 9.08 or with respect to a Lender’s right to
file a proof of claim in an insolvency proceeding, no Lender shall have any
right individually to enforce any Guarantee of the Guaranteed Obligations, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof.

SECTION 8.08    Certain ERISA Matters (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

60



--------------------------------------------------------------------------------

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that none of the
Administrative Agent, or the Arranger, any Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

(c) The Administrative Agent, the Arranger and any Documentation Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments, this Agreement and any other Loan Documents (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or

 

61



--------------------------------------------------------------------------------

overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission or, as permitted by clause (b) below, electronic
transmission, as follows:

 

  (i)

if to a Borrower:

Crane Co.

100 First Stamford Place

Stamford, CT 06902

Attention: Treasurer (Facsimile No. (203) 363-7277)

Email: eeskildsen@craneco.com; eswitter@craneco.com

With a copy to General Counsel (Facsimile No. (203) 363-7350)

Email: ADiorio@craneco.com

 

  (ii)

if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 S Dearborn St, Floor L2S

Chicago, IL, 60603-2300

Attn: Michael Stevens

Fax No. (844) 490-5663

Email: michael.r.stevens@chase.com

; and

(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b)    Any notice or other communication required under this Agreement to be
delivered to the Dutch Borrower shall be deemed to have been properly so
delivered if delivered to the Company in accordance with the provisions of this
Section 9.01.

(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

62



--------------------------------------------------------------------------------

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company, the Dutch Borrower (but only to the extent such waiver,
amendment or modification relates to the Dutch Borrower) and the Required
Lenders or by the Company, the Dutch Borrower (but only to the extent such
waiver, amendment or modification relates to the Dutch Borrower) and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than any waiver of any increase in
the interest rate pursuant to Section 2.10(d)), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
(excluding mandatory prepayments), or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) release any Borrower
without the consent of each Lender, (v) release the Company from its Guarantee
under Article X, or limit its liability in respect of such Guarantee, without
the written consent of each Lender, (vi) change Section 2.15(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby, (vii) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(viii) make any change that adversely effects the rights or duties under this
Agreement of the Term A-1 Lenders in a manner different than such change affects
the Term A-2 Lenders, without the consent of Term A-1 Lenders holding a majority
of the outstanding Term A-1 Loans, or (ix) make any change that adversely
effects the rights or duties under this Agreement of the Term A-2 Lenders in a
manner different than such change affects the Term A-1 Lenders, without the
consent of Term A-2 Lenders holding a majority of the outstanding Term A-2
Loans; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

(c)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Company and the
Dutch Borrower, jointly and severally, shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel (limited, in
the case of such fees, charges and disbursements of counsel to one primary
counsel and of any special regulatory counsel and one local counsel in each
appropriate jurisdiction to the Administrative Agent), in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of counsel
(limited, in the case if such fees, charges and disbursements of counsel to one
primary counsel and of any special regulatory counsel and one local counsel in

 

63



--------------------------------------------------------------------------------

each appropriate jurisdiction to the Administrative Agent and one additional
counsel for all similarly situated Lenders in light of actual or potential
conflicts of interest or the availability of different claims or defenses), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)    The Company and the Dutch Borrower, jointly and severally, shall
indemnify the Administrative Agent and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (limited, in the case if such
fees, charges and disbursements of counsel to one primary counsel and of any
special regulatory counsel and one local counsel in each appropriate
jurisdiction to the Administrative Agent and one additional counsel for all
similarly situated Lenders in light of actual or potential conflicts of interest
or the availability of different claims or defenses), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company or (z) arise solely from a dispute among the
Indemnitees (except when and to the extent that one of the Indemnitees party to
such dispute was acting in its capacity or in fulfilling its role as
Administrative Agent, Arranger or any similar role under this Agreement or any
other Loan Document) that does not involve any act or omission of a Borrower or
any of its Affiliates. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any Borrower’s failure to pay any such amount shall not
relieve such Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof.

 

64



--------------------------------------------------------------------------------

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void), other than in a transaction expressly permitted under
this Agreement, and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)    the Company; provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided, further, that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Specified Event of Default has occurred and is continuing, any
other assignee; and

(B)    the Administrative Agent; provided, further, that no consent of the
Administrative Agent shall be required for an assignment of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

 

65



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D)    no assignment may be made to (1) a Defaulting Lender (or a Person that
would constitute a Defaulting Lender upon the consummation of such assignment)
or a Subsidiary thereof, (2) the Company or any of the Company’s Affiliates or
Subsidiaries or (3) a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person); and

(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(i)    Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement and the other Loan Documents that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(ii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of

 

66



--------------------------------------------------------------------------------

the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(iii)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    Subject to Section 9.04(f), any Lender may, without the consent of the
Company or the Administrative Agent, sell participations to one or more banks or
other entities (other than (i) the Company or any of the Company’s Affiliates or
Subsidiaries, (ii) a Defaulting Lender (or a Person that would constitute a
Defaulting Lender if such Person was Lender) or a Subsidiary thereof or (iii) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person)) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(g) (it being understood
that the documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided further that such Participant (i) agrees to be subject to the
provisions of Sections 2.15 and 2.16 as if it were an assignee under paragraph
(b) of this Section; and (ii) shall not be entitled to receive any greater
payment under Sections 2.12 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the

 

67



--------------------------------------------------------------------------------

extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15(c) as though it were a Lender.

(d)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.14 unless the applicable Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.14(f) as though it were a Lender (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    Disqualified Institutions. (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or participate all or a portion of its rights and obligations
under this Agreement to such Person (unless the Company has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation). With respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (f)(i) shall not be void, but the other provisions of this clause
(f) shall apply.

(ii)    If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) prior to the funding of the Loans on the Closing Date, terminate any
Commitment of such Disqualified Institution and repay all obligations of the

 

68



--------------------------------------------------------------------------------

Borrowers owing to such Disqualified Institution in connection with such
Commitment, (B) following the funding of the Loans on the Closing Date, prepay
the Loan by paying the lesser of (1) the principal amount thereof and (2) the
amount that such Disqualified Institution paid to acquire such Loan, in each
case, plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder, and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04) all of its interest, rights and
obligations under this Agreement to one or more Persons at the lesser of (1) the
principal amount thereof and (2) the amount that such Disqualified Institution
paid to acquire such Loan, in each case, plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder.

(iii)     Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, each Disqualified Institution party hereto hereby
agrees (1) not to vote on any such plan, (2) if such Disqualified Institution
does vote on any such plan notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other applicable law), and such vote shall not be counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable law) and (3) not to contest any request by any party for
a determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(iv)    The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on any applicable electronic
transmission system, including that portion thereof that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee

 

69



--------------------------------------------------------------------------------

or any other amount payable under any Loan Document is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03, this Section 9.05 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, the Borrowers hereby (i) agree that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Borrowers, electronic images
of this Agreement or any other Loan Documents (in each case, including with
respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waive any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or

 

70



--------------------------------------------------------------------------------

demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT FOR NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)    Each party to this Agreement (including the Dutch Borrower) irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. The Dutch Borrower hereby appoints the Company as its agent to
receive on its behalf service of proceedings arising out of or relating to this
Agreement or any other Loan Document in any court, such service being hereby
acknowledged by the Dutch Borrower to be effective and binding service in every
respect. The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof. The Dutch Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City
by service of process upon the Company as

 

71



--------------------------------------------------------------------------------

provided in this Section 9.09(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) the Dutch Borrower to the address of which the Dutch
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). The Dutch Borrower irrevocably waives, to the
fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process the Dutch Borrower in any such suit, action
or proceeding and shall, to the fullest extent permitted by law, be taken and
held to be valid and personal service upon and personal delivery to the Dutch
Borrower. To the extent the Dutch Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), the Dutch Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information and agrees
that it will only use such information in connection with the transactions
contemplated hereby, except that Information may be disclosed by the
Administrative Agent or any Lender (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and that the Administrative Agent or such
Lender, as applicable, shall be responsible for any breach of confidentiality by
any Person described in this clause (a) to whom the Administrative Agent or such
Lender discloses such Information), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) to whose jurisdiction the
Administrative Agent or such Lender is subject, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that notice of such requirement or legal process shall be promptly
furnished to the Company prior to such disclosure to the extent practicable and
not legally prohibited), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder
(provided that notice of such suit, action or proceeding shall be promptly
furnished to the Company prior to such disclosure to the extent practicable and
not legally prohibited), (f) subject to an agreement containing provisions
substantially the same as those of this Section,

 

72



--------------------------------------------------------------------------------

to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)), (g) with
the consent of the Company, (h) on a confidential basis to (i) any rating agency
in connection with rating the Company or its Subsidiaries or the credit facility
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility provided for herein, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than (x) any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company from a Person that is not an Affiliate
of the Administrative Agent or such Lender and is not known to the
Administrative Agent or such Lender to be violating a confidentiality obligation
by such disclosure and (y) other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each Borrower consents to the publication by the Administrative Agent or any
Lender of customary “tombstone” advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of any Borrower; provided that any such advertising materials shall be
provided in draft form to the Borrowers for review, comment and approval (such
approval not to be unreasonably withheld or delayed) prior to the publication
thereof.

SECTION 9.13    Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed

 

73



--------------------------------------------------------------------------------

the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon to the date of repayment, shall have been
received by such Lender.

SECTION 9.15    USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.

SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Arranger and Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Arranger, Lenders and their respective Affiliates, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Arranger, the Lenders and their
respective Affiliates is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for such Borrower or
any of its Affiliates, or any other Person and (B) neither the Arranger, any
Lender nor any of their respective Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Arranger, any Lender or any of their respective
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Arranger,
the Lenders and their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.17    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

74



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 9.18    Acknowledgement Regarding Any Supported QFCs . To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

GUARANTEE

In order to induce the Lenders to extend credit hereunder, the Company hereby
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the timely payment of any and all of the Guaranteed
Obligations. The Company further agrees that the due and punctual payment of the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Guaranteed Obligation.

 

75



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to the
Dutch Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Lender or the Administrative Agent to assert any claim or demand or to
enforce or exercise any right or remedy against the Dutch Borrower under the
provisions of this Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement, any other Loan Document or any other agreement or the release
of the Dutch Borrower. The Company shall be obligated to keep informed of the
financial condition of the Dutch Borrower; provided that the failure of the
Company to keep so informed shall not affect its obligations hereunder.

The Company further agrees that its agreement under this Article X constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of the Dutch
Borrower or any other Person or to any other remedy against the Dutch Borrower.

The Company guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto. This is a present and continuing guaranty of payment and not of
collection, and the liability of the Company under this Article X shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability or any avoidance or voidability of any Guaranteed Obligation,
this Agreement, any other Loan Document or any other agreement or instrument
relating thereto; (b) any change in the time, place or manner of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from this Agreement or
any other Loan Document or other agreement, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Dutch Borrower or otherwise in accordance with the
terms hereof and thereof; (c) any taking, exchange, release or non-perfection of
any collateral, or any taking, release, or amendment or waiver of, or consent
to, or departure from, any other guaranty, for all or any of the Guaranteed
Obligations; (d) any change, restructuring of termination of the structure or
existence of the Dutch Borrower; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to the Dutch Borrower or its properties or creditors;
(f) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, this Agreement or any other Loan Document or other agreement; (g) any
default, failure or delay, willful or otherwise, on the part of the Dutch
Borrower to perform or comply with, or the impossibility or illegality of
performance by the Dutch Borrower of, any term of this Agreement or any other
Loan Document or other agreement; (h) any suit or other action brought by, or
any judgment in favor of, any beneficiaries or creditors of, the Dutch Borrower
for any reasons whatsoever, including, without limitation, any suit or action in
any way attacking or involving any issue, matter or thing in respect of this
Agreement or any other Loan Document or other agreement; (i) any lack or
limitation of status or of power, incapacity or disability of the Dutch Borrower
or any partner, principal, trustee or agent thereof; or (j) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the Dutch Borrower or a third party guarantor, other than, in each
case, a defense as to payment in full.

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or

 

76



--------------------------------------------------------------------------------

unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of the Guaranteed Obligations or otherwise, other than, in each
case, a defense as to payment in full. Without limiting the generality of the
foregoing, the obligations of the Company under this Article X shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Guaranteed Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of the Company or
the Dutch Borrower as a matter of law or equity, other than, in each case, a
defense as to payment in full.

Neither the Lenders nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders or the Administrative Agent shall have any obligation to
marshal any assets in favor of the Company or against or in payment of any or
all of the Guaranteed Obligations. The Company further agrees that its
obligations under this Article X shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of the
Dutch Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue of this Article X, upon the failure of the Dutch Borrower to
pay any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Guaranteed Obligation.

Upon payment by the Company of any sums as provided above, all rights of the
Company against the Dutch Borrower arising as a result thereof by way of right
of subrogation, contribution, indemnity or otherwise shall in all respects by
subordinated and junior in right of payment to the prior indefeasible payment in
full in cash of all the Guaranteed Obligations owed by the Dutch Borrower to the
Lenders and the Administrative Agent, and the Company shall not exercise any
such rights until such payment in full and the Commitments are terminated.

The Guarantee of the Company under this Article X is a continuing guarantee and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.

[Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

CRANE CO., as the Company By:  

/s/ Richard A. Maue

Name:   Richard A. Maue Title:   Senior Vice President and Chief Financial
Officer Attest: By:  

/s/ Edward S. Switter

Name:   Edward S. Switter Title:   Vice President, Treasurer and Tax YILME
HOLDINGS B.V., as the Dutch Borrower By:  

/s/ Edward S. Switter

Name:   Edward S. Switter Title:   Attorney-in-Fact

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Lender By:  

/s/ Peter Predun

Name:   Peter Predun Title:   Executive Director

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Archana Joshee

Name:   Archana Joshee Title:   Senior Vice President

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Aidan R. Spoto

Name:   Aidan R. Spoto Title:   MD

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Thomas J. Devitt

Name:   Thomas J. Devitt Title:   Director COMMERZBANK AG, NEW YORK BRANCH, as a
Lender By:  

/s/ Caio Kac

Name:   Caio Kac Title:   Director

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christopher T. Phelan

Name:   Christopher T. Phelan Title:   Senior Vice President

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Jonathan Eady

Name:   Jonathan Eady Title:   Director

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Paul F. Johnson

Name:   Paul F. Johnson Title:   Vice President

 

364-DAY CREDIT AGREEMENT

CRANE CO.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Greg Strauss

Name:   Greg Strauss Title:   Managing Director

 

364-DAY CREDIT AGREEMENT

CRANE CO.